DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/20/2022 has been entered.

Response to Amendment
Applicant’s amendment filed on 2/10/2022 is acknowledged. Claims 1, 2, 4, 7-8, 11, 14, and 20 have been amended.  Claims 2-3, 8-10, 15-16 remain withdrawn from consideration. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-7, 11-14, and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (US 2015/0171006 A1) (hereinafter referred to as Hung) in view of Yamaguchi (US 2005/0116324 A1), Yu et al. (US 5244534) (hereinafter referred to as Yu’534) and Yu et al. (US 2013/0037950 A1) (hereinafter referred to as Yu2013).
Regarding claim 1, Hung teaches a method of fabricating a semiconductor device (method in Figs. 4-12 of Hung), comprising: 
providing a semiconductor die (100 in Fig. 6); 
laterally encapsulating the semiconductor die in an encapsulant (molding compound 34 in Fig. 7); 
forming a first redistribution circuit structure (RDLs 44 including metal vias 38, metal lines 40 in Figs. 9-11) over the semiconductor die and the encapsulant, comprising: 
forming a conductive via (metal vias 38) on the semiconductor die and over the encapsulant; and
forming a redistribution wiring (metal lines 40) on the conductive via; 
But Hung does not teach that the forming the first redistribution circuit structure comprising: forming a dielectric layer on the semiconductor die to cover the conductive 
Yamaguchi teaches a method of forming a semiconductor device (see Fig. 3A-6 of Yamaguchi).  The method includes: forming a conductive via (28 in Fig. 4A of Yamaguchi) on a semiconductor die (chip 14); forming a dielectric layer (encapsulating layer 32 in Fig. 5A) on the semiconductor die to cover the conductive via (as shown in Fig. 5A); polishing the dielectric layer and the conductive via until a portion (as described in [0091] of Yamaguchi, the encapsulating layer 32 is polished to expose the top surface of the vias 28, as shown in Fig. 5A) of the conductive via is formed; and forming a redistribution wiring (34 in Fig. 5B) is formed on a portion of the dielectric layer (as shown in Fig. 5B of Yamaguchi).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the vias (38 of Hung) as according to Yamaguchi, i.e. forming the conductive vias first and then depositing and polishing the dielectric layer, in order to have higher accuracy in forming as discussed by [0012] of Yamaguchi).  
As incorporated, the metal vias 38 in Fig. 10 of Hung is formed first, then the dielectric layer 36 is formed to cover the metal vias 38.  Then the metal lines 40 are formed over the dielectric layer 36 and metal vias 38.
But Hung in view Yamaguchi does not teach that wherein the protruding portion has a tapered sidewall; and the method further comprising: mounting a semiconductor component over the first redistribution circuit structure, the semiconductor component and the semiconductor die being disposed at two opposite sides of the first redistribution circuit structure; and forming a second redistribution circuit structure being electrically coupled to the first redistribution circuit structure, the semiconductor component being disposed between the first redistribution circuit structure and the second redistribution circuit structure.  
Yu’534 teaches a CMP method to expose a top surface of a conductive via (top surface of via plug 14 in Fig. 1 of Yu’534).  Yu’534 discloses that a conventional CMP process typically yield a recessed plug (as shown in Fig. 2 of Yu’534), which is difficult to couple with subsequent layer of metallization (column 3 lines 43-45 of Yu’534).  In order to avoid this, Yu discloses a two-step CMP process – a first step is selective to the dielectric material (oxide 10 in Fig. 1) and removes a portion of the dielectric material to a level slightly below the level of the top surface of the conductive via (as seen in Fig. 4); a second step selective to the conductive via material and removes a desired amount of conductive material (column 3 lines 47-57 of Yu’534).
as suggested in column 3 lines 43-45 of Yu’534).
As incorporated, the CMP process of Yu’534 is performed on the metal via 38 and the dielectric layer 36 of Hung so that the metal vias 38 protrude from the dielectric layer 36 of Hung (as shown in Fig. 4 of Yu’534). This protruding portion has tapered sidewalls (as shown in Fig. 4 of Yu’534).  
But Hung-Yamaguchi-Yu’534 does not teach that the method further comprising: mounting a semiconductor component over the first redistribution circuit structure, the semiconductor component and the semiconductor die being disposed at two opposite sides of the first redistribution circuit structure; and forming a second redistribution circuit structure being electrically coupled to the first redistribution circuit structure, the semiconductor component being disposed between the first redistribution circuit structure and the second redistribution circuit structure.  
Yu2013 teaches a method (method in Figs. 3-14 of Yu2013) of fabricating a semiconductor device (device in Fig. 2 of Yu2013), comprising: providing a semiconductor die (chip 1 in Fig. 3); forming a first redistribution circuit structure (TAVs 602 and redistribution layer 604 in Fig. 6) over the semiconductor die, comprising: forming a conductive via (TAVs 602 in Fig. 6) on the semiconductor die; forming a dielectric layer (108) on the semiconductor die; forming a redistribution wiring (redistribution layer 604 in Fig. 6) on the conductive via and a portion of the dielectric layer (as shown in Fig. 6 of Yu2013); mounting a semiconductor component (chips 2-3 in Fig. 8) over the first redistribution circuit structure, the semiconductor component and the semiconductor die being disposed at two opposite sides of the first redistribution circuit structure (as shown in Fig. 8 of Yu2013); and forming a second redistribution circuit structure (second redistribution layer 114 and TAVs 116 in Fig. 11) being electrically coupled to the first redistribution circuit structure, the semiconductor component being disposed between the first redistribution circuit structure and the second redistribution circuit structure (as shown in Fig. 11 of Yu2013).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have stacked multiple chips/dies vertically as disclosed by Yu2013 in order to reduce lateral footprint of the device. 
Regarding claim 6, Hung-Yamaguchi-Yu534-Yu2013 teaches all the limitations of the method as claimed in claim 1, and also teaches wherein mounting the semiconductor component over the first redistribution circuit structure comprises mounting the semiconductor component over the redistribution wiring (as shown in Figs. 6-8 of Yu2013).  
Claims 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hung in view of Yamaguchi, Yu’534 and Yu2013, as applied to claim 1 above, and further in view of De Santi et al. (US 6187683 B1) (hereinafter referred to as De Santi).
Regarding claim 4, Hung-Yamaguchi-Yu534-Yu2013 teaches all the limitations of the method as claimed in claim 1, and also teaches the protruding portion is a pillar-shaped protrusion (see Fig. 4 of Yu’534).  

De Santi teaches a CMP process of an insulating layer (5 in Fig. 1 of De Santi).  The slurry has pH in the range of 9.5 to 11.5 is typically used.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a polishing slurry with pH value ranging from 9.5 to 11.5 as disclosed by De Santi in order to effectively remove dielectric material.  This is a well-known range of suitable pH values for a slurry in a CMP process of an insulating material.  
Since it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding claim 5, Hung-Yamaguchi-Yu534-Yu2013 teaches all the limitations of the method as claimed in claim 4, wherein the dielectric layer and the conductive via are polished until a top surface of the pillar-shaped protrusion is higher than a top surface of the dielectric layer (as shown in Fig. 4 of Yu’534).  

Allowable Subject Matter
Claims 7, 11-14, 17-20 are allowed.

Regarding claim 7, the prior art of record does not disclose or fairly suggest a method of making a semiconductor device with “forming a conductive via on a conductive pillar of a semiconductor die; forming a dielectric layer on the semiconductor die to cover the conductive via; polishing the dielectric layer and the conductive via in a single slurry until the conductive via is revealed, wherein a central region of the conductive via and a periphery region of the conductive via are polished, such that a protruding portion having a tapered sidewall is formed due to polishing selectivity; forming a redistribution wiring on the conductive via and a portion of the dielectric layer” along with other limitations of the claim.
Regarding claim 14, the prior art of record does not disclose or fairly suggest a method of making a semiconductor device with “forming a redistribution structure on the semiconductor die and the encapsulant, wherein forming the redistribution structure comprising: forming a conductive via on the semiconductor die; forming a dielectric layer on the semiconductor die and the encapsulant to cover the conductive via; polishing the dielectric layer and the conductive via in a single slurry until a pillar portion of the conductive via and a protruding portion of the conductive via protruding from the pillar portion are formed, wherein the protruding portion has a tapered sidewall; and forming a redistribution wiring on the conductive via and a portion of the dielectric layer” along with other limitations of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Examiner, Art Unit 2822